          Case 2:18-cv-00979-APG-NJK Document 169 Filed 05/14/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     DANIEL GONZALEZ, et al.,
11                                                         Case No.: 2:18-cv-00979-APG-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                               [Docket Nos. 164, 167]
     DIAMOND RESORTS INTERNATIONAL
14   MARKETING, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiffs’ motion to compel. Docket No. 164. That motion
17 was filed without a complete meet and confer, which Plaintiffs blame on Defendant’s insistence
18 on instead focusing on their attempt to stay proceedings. See Docket No. 164-1 at ¶¶ 2-7. Also
19 pending before the Court is Defendant’s motion to extend the time to respond to the motion to
20 compel. Docket No. 167. Defendants argue that more time is needed to respond to the motion
21 because Plaintiffs did not engage in a complete meet and confer. See id. at 3. Defendant also hints
22 that an amicable resolution may be achievable through further discussions. See id.
23         This is not the manner in which litigation is supposed to proceed. The Court expects better
24 cooperation between counsel moving forward. The Court also cautions that attorneys may not
25 grant themselves the relief they seek through gamesmanship. Nonetheless, it is clear that a rule-
26 compliant meet and confer did not take place, e.g., Local Rule IA 1-3(f), and that one should take
27 place in the circumstances. Accordingly, the motion to compel is DENIED without prejudice.
28 The motion to extend time is DENIED as moot.

                                                    1
          Case 2:18-cv-00979-APG-NJK Document 169 Filed 05/14/20 Page 2 of 2




 1         A meet and confer must be scheduled now to take place on May 21, 2020.1
 2         IT IS SO ORDERED.
 3         Dated: May 14, 2020
 4                                                             ______________________________
                                                               Nancy J. Koppe
 5                                                             United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         1
            The Court does not herein opine on the merits of the motion to stay. In the event the
   motion to stay is granted before the time set for the meet and confer, then it will be deemed
27 automatically vacated. In the event that either the motion to stay is denied or remains pending at
   that time, then the meet and confer must proceed with meaningful discussion as required by the
28 governing rules and case law.

                                                   2
